DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               DONNA PERRY, GUARDIAN OF EMMA PERRY,
                             Appellant,

                                    v.

DEPARTMENT OF CHILDREN AND FAMILIES and PALM GARDEN OF
                  WEST PALM BEACH,
                      Appellees.

                              No. 4D16-3789

                              [March 1, 2018]

   Appeal from the State of Florida, Department of Children and Families;
L.T. Case No. 16N-00078.

   Donna Perry, West Palm Beach, pro se.

    Thomas W. Caufman of Quintairos, Prieto, Wood & Boyer, P.A., Tampa,
for appellee Palm Garden of West Palm Beach.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.